Citation Nr: 0617034	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-10 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a skin disability, 
claimed as secondary to herbicide exposure.

2.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	American Red Cross


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from May 1970 to January 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2002 rating decision.  In May 2005, a 
video conference hearing was held before the undersigned.  In 
various statements submitted to VA (including his notice of 
disagreement received in July 2002), the veteran appears to 
raise a claim for a total disability rating based on 
individual unemployability due to service-connected 
disability.  This matter has not been developed for appeal 
and is referred to the RO for appropriate action.   

The issue of an initial rating in excess of 50 percent for 
PTSD is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

A chronic skin disability was not exhibited in service or for 
many years thereafter and a preponderance of the evidence is 
against finding that a skin disability is related to service, 
including presumed herbicide exposure. 


CONCLUSION OF LAW

A skin disability was not incurred in or aggravated by active 
military service, nor may it be presumed to be related to 
herbicide exposure in service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005). 
REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2005), provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also requires VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In the present case, the veteran was provided with the notice 
required by the VCAA by a February 2002 letter.  The RO 
specifically informed the veteran of the evidence required to 
substantiate his claim, the information required from him to 
enable VA to obtain evidence on his behalf, the assistance 
that VA would provide to obtain evidence on his behalf, and 
that he should submit such evidence or provide VA with the 
information necessary for VA to obtain such evidence on his 
behalf.  The veteran was essentially told to submit any 
evidence pertaining to his claim.  Therefore, the Board finds 
that he was provided with the notice required by the VCAA.

Moreover, all available evidence pertaining to the veteran's 
claim has been obtained.  The record before the Board service 
medical records and post-service medical records.  In 
addition, neither the veteran nor his representative has 
identified any additional pertinent evidence that could be 
obtained to substantiate his claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is 
satisfied that VA has complied with its duty to assist the 
veteran in the development of the facts pertinent to the 
claim.

The record also reflects that the originating agency 
adjudicated the veteran's claim following the provision of 
the required notice and the completion of all indicated 
development of the record.  In light of the Board's denial of 
the appellant's claim, no disability rating or effective date 
will be assigned, so there can be no possibility of any 
prejudice to the appellant under the holding in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  For the above reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide the issue discussed in this 
decision.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004); Quartuccio, 16 Vet. App. 183; Sutton v. Brown, 9 Vet. 
App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 (1993); 
see also 38 C.F.R. § 20.1102 (2005) (harmless error).

Analysis

If a veteran served on active duty in the Republic of Vietnam 
during the Vietnam era (beginning on January 9, 1962 and 
ending on May 7, 1975), the veteran is presumed to have been 
exposed to herbicides, unless there is affirmative evidence 
to establish that the veteran was not exposed to any such 
agent during that service. 38 C.F.R. § 3.307(a)(6)(iii).  
According to the veteran's Form DD 214, he served in Vietnam 
from October 1970 to August 1971.  The Board finds that he is 
presumed to have been exposed to herbicides.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs, under the authority 
granted by the Agent Orange Act of 1991, has determined that 
a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any other condition for which the 
Secretary has not specifically determined a presumption of 
service connection is warranted.  See 67 Fed. Reg. 42600 
(June 24, 2002).

The veteran has not been diagnosed with any of the 
disabilities listed in 38 C.F.R. 
§ 3.309(e) for presumptive service connection due to 
herbicide exposure.  Specifically at his May 2005 hearing, 
the veteran testified that he has never been diagnosed with 
chloracne.  As there is no evidence in the record of any of 
the disabilities listed in 38 C.F.R. § 3.309(e), presumptive 
service connection is not warranted.  Nevertheless, the 
veteran may still establish service connection on other 
bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

The veteran has been seen for skin-related issues on several 
occasions.  For example, a December 2002 VA clinic record 
noted skin tags and benign appearing nevi.  Also, a May 2003 
VA clinic record noted a small circular plaque on the dorsum 
of the hand and eczema.  The record shows that the veteran 
has been prescribed various creams for his skin.  However, 
service medical records are absent any findings or complaints 
of a skin disability.  Skin evaluations were normal at both 
the induction and discharge examinations.  On a Health 
History questionnaire for S.A. Maass-Robinson, M.D. dated in 
August 1998, the veteran did not indicate whether he had a 
skin rash or skin trouble/changes within the past year.  
While the veteran testified at his hearing that he has been 
treated for skin rash since 1975, there are no clinical 
records to confirm this and it would still constitute a 3 
year gap post-service discharge.  

In any case, no competent medical evidence has been presented 
establishing a nexus between the veteran's skin disability 
and his active service.  The Board declines to obtain such a 
nexus opinion because in view of the absence of any 
indication of a skin disability in service, the negative 
examination performed at separation, and the lack of 
diagnosis of a skin disability until many years post service, 
any opinion relating a skin disability to service would be 
purely speculative.  Service connection may not be based on a 
resort to pure speculation or even remote possibility.  See 
38 C.F.R. § 3.102; Charles v. Principi, 16 Vet. App. 370 
(2002).  

To the extent that the veteran himself has claimed his skin 
disability is related to service, as a layman, he has no 
competence to give a medical opinion on the etiology of a 
condition.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
In sum, the preponderance of the evidence is against finding 
that the veteran has a skin disability related to service.  
When the preponderance of evidence is against a claim, it 
must be denied.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a skin disability, claimed as 
secondary to herbicide exposure is denied.


REMAND

The veteran seeks an initial rating in excess of 50 percent 
for PTSD.  At his hearing before the undersigned in May 2005, 
the veteran testified that he received disability retirement 
from the railroad in 1998.  The complete records from that 
determination have not been associated with the claims 
folder.   The veteran notes that he continues to receive 
therapy at the VAMC in Decatur.  He testified that he has 
recently completed a PTSD program at that facility.  

Accordingly, the case is REMANDED for the following action:

1.	After obtaining any necessary 
information and authorization, the RO 
should obtain the records regarding the 
veteran's disability retirement from 
the railroad (including all medical 
records relied upon in that 
determination and associate them with 
the claims folder.

2.	The RO should obtain the veteran's 
complete treatment folder from the VAMC 
in Decatur, Georgia from January 2004 
to present.  

3.	The veteran should be afforded a VA 
psychiatric examination to determine 
the current severity of his PTSD.  All 
appropriate tests and studies should be 
performed and all findings should be 
reported in detail.  If there are other 
psychiatric disorders found, in 
addition to the service-connected PTSD, 
the examiner should reconcile the 
diagnoses and specify which symptoms 
are associated with each of the 
disorders.  If certain symptomatology 
cannot be dissociated from one disorder 
or another, it should be so indicated.  
The claims folder must be made 
available to the examiner for review 
prior to the examination.  The examiner 
is requested to assign a numerical code 
under the Global Assessment of 
Functioning Scale (GAF), and include a 
definition of the numerical code 
assigned. 

4.	Upon completion of the foregoing 
development and any additional 
development deemed appropriate, the RO 
should readjudicate the claim considering 
all the additional evidence submitted.  
All applicable laws and regulations 
should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


